Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-10 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 04/15/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 1-7, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0071878 A1 (from IDS dated 04/15/2021) to Xu et al. (hereinafter “Xu”) in view of US 2005/0190712 A1 (from IDS dated 04/15/2021)  to Lee et a. (hereinafter “Lee”) and US 2012/0282932 A1 (from IDS dated 04/15/2021)  to Yu et a. (hereinafter “Yu”).

Regarding Claim 1, Xu teaches A method performed by a base station in a wireless communication system for suspending data transmission, applied for supporting continuous transmission of a group service, comprising: 
receiving, by the base station from a multi-cell/multicast coordination entity (MCE), a first message comprising first information identifying a service in which data transmission is to be suspended (Figure 3, [0063]-[0069], illustrates the network side configured to determine an MBMS required to be suspended, the network side including a MBMS suspension decision unit and an MBMS suspension indication unit to send an MBMS suspension indication (first message) to the UE and indicate a suspension reason.  The system also includes an eNB configured to receive and forward the signaling between the MBMS suspension indication unit and the UE. [0100], further discloses the MCE carrying the pre-emption indication through an MBMS session start response message, in a new information element to indicate a preempted service identity (i.e. information), the preempted service identity being any one of an MBMS ID, an MBMS index and an MBMS bitmap)
transmitting, by the base station, to a terminal, a second message comprising second information related to the service and an indication indicating that the data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. second information) to the eNB and the eNB forwards the above suspension information to the UE (i.e. second message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension) 
transmitting, by the base station a data for the service,. ([0009], discloses a UE receiving the service prior to the service being suspended) 

Xu discloses sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, by a base station first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and transmitting, by the base station a data for the service before the time indicator, wherein the transmitting the data for the service comprises: suspending the transmitting of the data for the service from the time indicator
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.


Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Regarding Claim 2, Xu/Lee/Yu teaches the method of claim 1, wherein Xu further teaches wherein the message comprises a multimedia broadcast and multicast service (MBMS) scheduling information message. (Figure 4, illustrates an MCE judging whether pre-emption is required, and sending MBMS scheduling information (first message) to an eNB)

Regarding Claim 3, Xu/Lee/Yu teaches the method of claim 1, wherein Xu further teaches the first information comprises temporary mobile group identity (TMGI). ([0086]-[0088], discloses the MCE sending an MBMS session update request message to all eNBs, the MBMS session update request message including the TMGI)


Regarding Claim 4, Xu teaches A base station in a wireless communication system for suspending data transmission, applied for supporting continuous transmission of a group service, the base station comprising:
a transceiver; and a controller configured to: ([0029], discloses an eNB (base station) configured to forward signaling between the MBMS suspension indication unit and the UE (i.e. transmitting and receiving).  Examiner further notes that it is well known in the art for a eNB to comprise a processor for performing instructions from memory) 
receive, from a multi-cell/multicast coordination entity (MCE) via the transceiver, a first message comprising first information for identifying a service in which data transmission is to be suspended (Figure 3, [0063]-[0069], illustrates the network side configured to determine an MBMS required to be suspended, the network side including a MBMS suspension decision unit and an MBMS suspension indication unit to send an MBMS suspension indication (first message) to the UE and indicate a suspension reason.  The system also includes an eNB configured to receive and forward the signaling between the MBMS suspension indication unit and the UE. [0100], further discloses the MCE carrying the pre-emption indication through an MBMS session start response message, in a new information element to indicate a preempted service identity (i.e. information), the preempted service identity being any one of an MBMS ID, an MBMS index and an MBMS bitmap)
transmit, to a terminal via the transceiver, a second message comprising second information related to the service and an indication indicating that the data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. second information) to the eNB and the eNB forwards the above suspension information to the UE (i.e. second message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension) 
transmit a data for the service via the transceiver. ([0009], discloses a UE receiving the service prior to the service being suspended) 

Xu discloses sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, from a MCE via the transceiver, a first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and transmitting a data for the service before the time indicator via the transceiver; and suspending the transmitting of the data for the service from the time indicator.
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.

Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Claims 5 and 6 are rejected for having the same limitations as Claims 2 and 3, except the claims are in base station format.

Regarding Claim 7, Xu teaches a method performed by a terminal in a wireless communication system for suspending data transmission, applied for supporting continuous transmission of a group service, the method comprising:
receiving, by the terminal from a base station, a first message comprising information related to a service, and an indication indicating that data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)
receive, by the terminal, a data for the service. ([0009], discloses a UE receiving the service prior to the service being suspended) 
transmission from a multi-cell/multicast coordination entity (MCE) to the base station to indicate data transmission for the service is to be suspended ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)

Xu discloses (sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, by a base station, a first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and receiving, by the terminal, a data for the service before the time indicator, wherein the time indicator is transmitted from a MCE to the base station to indicate data transmission for the service is to be suspended, and a transmission of the data is suspended from the time indicator by the base station.
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.

Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Regarding Claim 9, Xu teaches A terminal in a wireless communication system for suspending data transmission, applied for supporting continuous transmission of a group service, the terminal (Figure 3, illustrates UE) comprising: 
a transceiver; and a controller (Figure 3 and 4, illustrates a UE receiving MBMS suspension information/MCCH message and performs an action to notify the user of a MBMS service suspension. Examiner notes that it is well known in the art that a user equipment includes a processor for controlling a transceiver)
receiving, by the terminal from a base station, a first message comprising information related to a service, and an indication indicating that data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)
receive, by the terminal, a data for the service. ([0009], discloses a UE receiving the service prior to the service being suspended) 
transmission from a multi-cell/multicast coordination entity (MCE) to the base station to indicate data transmission for the service is to be suspended ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)

Xu discloses (sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, by a base station, a first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and receiving, by the terminal, a data for the service before the time indicator, wherein the time indicator is transmitted from a MCE to the base station to indicate data transmission for the service is to be suspended; and a transmission of the data is suspended from the time indicator by the base station.
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.


Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Clais 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu/Lee/Yu and in view of US 2007/0206530 A1 (from IDS dated 04/15/2021)  to Lee et al. (Hereinafter “Lee2”) and US 2016/0249183 A1 (provisional date of Oct. 23, 2013 from IDS dated 04/15/2021) to Kim et al. (hereinafter “Kim”) 

Regarding Claim 8, Xu/Lee/Yu teaches The method of claim 7, further comprising: wherein the controller is further configured to:
Xu/Lee/Yu does not explicitly teach receive, from a base station, a user equipment (UE) counting request message in an idle mode;
transmit, by the UE to the base station, a radio resource control (RRC) establishing message including information indicating a reason of establishing a RRC connection as MBMS UE counting; and
receive, from the base station, an RRC refusing message.
However, in a similar field of endeavor, Lee2 discloses in Figure 3 and [0074]-[0075], the UE in an IDLE mode receiving a notification message from the RNC (i.e. base station), the message including an indication for counting UEs.  When the UE in IDLE mode moves to the new cell, the UE needs to initiate a process of RRC Connection request (i.e. establishing a RRC connection), in order to obtain the MBMS channel configuration parameters of the new cell.  [0076], further discloses setting the reason for RRC connection establishment to “MBMS UE counting”. [0094]-[096], further discloses the UE sends an RRC connection request and sets reason for connection establishment as “for MBMS UE counting” and waits for reply. The UE receives the response message from the RNC, which may be a RRC connection release (i.e. RRC refusing message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee/Yu to include the above limitations as suggested by Lee, to initiate uplink signaling proactively as indicated in [0012] of Lee2.

Xu/Yu/Lee/Lee2 does not explicitly teach receive, from a base station, a user equipment (UE) counting request message including a service identifier, identifying a service corresponding to the service identifier is a Group Call System Enabler (GCSE) service transmitted via a Multimedia Broadcast and Multicast Service (MBMS) carrier;
However, in a similar field of endeavor, Kim discloses in [0241]-[0256], an MBMS counting procedure used by the E-UTRAN to count the number of RRC_Connected mode UEs which are receiving via an MRB or interested to receive via an MRB the specified MBMS services, where the UE determines interest in an MBMS service that is identified by the TMGI (service identifier), by interaction with upper layers. [0244]-[0247] and Figure 13, illustrate the E-UTRAN initiates the MBMS counting procedure by sending an MBMSCountingRequest message to the UE, in which it is determined if the UE is receiving via an MRB or interested to receive via an MRB at least one of the specified MBMS services in the received countingRequestList (i.e. service identifiers). [0429], discloses a MBMS service that corresponds to a specific type of service, such as a GCSE service).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Yu/Lee/Lee2 to include the above limitations as suggested by Lee, to allow for the network to know how many UEs in a specific cell are receiving or interested to receive one or more specific MBMS services for a particular MBMS service, as indicated in [0012] and [0132] of Kim.

Regarding Claim 10, Xu/Lee/Yu teaches The method of claim 9, further comprising:
Xu/Lee/Yu does not explicitly teach receiving, from a base station, a user equipment (UE) counting request message in an idle mode;
transmitting, by the UE to the base station, a radio resource control (RRC) establishing message including information indicating a reason of establishing a RRC connection as MBMS UE counting; and
receiving, from the base station, an RRC refusing message.
However, in a similar field of endeavor, Lee2 discloses in Figure 3 and [0074]-[0075], the UE in an IDLE mode receiving a notification message from the RNC (i.e. base station), the message including an indication for counting UEs.  When the UE in IDLE mode moves to the new cell, the UE needs to initiate a process of RRC Connection request (i.e. establishing a RRC connection), in order to obtain the MBMS channel configuration parameters of the new cell.  [0076], further discloses setting the reason for RRC connection establishment to “MBMS UE counting”. [0094]-[096], further discloses the UE sends an RRC connection request and sets reason for connection establishment as “for MBMS UE counting” and waits for reply. The UE receives the response message from the RNC, which may be a RRC connection release (i.e. RRC refusing message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee/Yu to include the above limitations as suggested by Lee, to initiate uplink signaling proactively as indicated in [0012] of Lee2.

Xu/Yu/Lee/Lee2 does not explicitly teach receiving, from a base station, a user equipment (UE) counting request message including a service identifier, identifying a service corresponding to the service identifier is a Group Call System Enabler (GCSE) service transmitted via a Multimedia Broadcast and Multicast Service (MBMS) carrier;
However, in a similar field of endeavor, Kim discloses in [0241]-[0256], an MBMS counting procedure used by the E-UTRAN to count the number of RRC_Connected mode UEs which are receiving via an MRB or interested to receive via an MRB the specified MBMS services, where the UE determines interest in an MBMS service that is identified by the TMGI (service identifier), by interaction with upper layers. [0244]-[0247] and Figure 13, illustrate the E-UTRAN initiates the MBMS counting procedure by sending an MBMSCountingRequest message to the UE, in which it is determined if the UE is receiving via an MRB or interested to receive via an MRB at least one of the specified MBMS services in the received countingRequestList (i.e. service identifiers). [0429], discloses a MBMS service that corresponds to a specific type of service, such as a GCSE service).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Yu/Lee/Lee2 to include the above limitations as suggested by Lee, to allow for the network to know how many UEs in a specific cell are receiving or interested to receive one or more specific MBMS services for a particular MBMS service, as indicated in [0012] and [0132] of Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0318560 A1 to Xu et al., directed to suspension of an MBMS service based on suspension criterion
US 2017/0302465 A1 to Wang et al., directed to receiving notifications of an upcoming suspension of an MBMS session
US 2017/0251341 A1 to Frost et al, directed to an MCE that instructs suspension of particular groups or bearers
US 2016/0309522 A1 to Li et al., directed to suspension MBSFN transmission of an MBMS service
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477